Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 10, 2016

                                      No. 04-15-00791-CV

                              TALISMAN ENERGY USA, INC.,
                                       Appellant

                                                 v.

    MATRIX PETROLEUM, LLC, Matrix Petroleum Holdings, LLC, and JAR Resources
                            Holdings, L.P.,
                               Appellees

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 14-08-00158-CVL
                          Honorable Russel Wilson, Judge Presiding


                                         ORDER
        Appellant seeks to appeal a judgment signed on November 26, 2015. The reporter’s
record was originally due from the court reporter, Ms. Leticia Escamilla, on December 14, 2015.
Ms. Escamilla has obtained a series of extensions to file the reporter’s record and, to date, has
only filed a portion of the reporter’s record. After filing two notices of late record to extend the
deadline for filing the reporter’s record to February 8, 2016, Ms. Escamilla filed a third notice of
late record, citing her husband’s surgery and other serious health problems, and we extended the
due date for filing the record to March 8, 2016; the order noted that “no further extensions will
be considered.” When the record was not timely filed, the clerk’s office contacted Ms. Escamilla
who thereafter filed a fourth notice of late record citing the same health issues. The deadline for
filing the reporter’s record was extended to April 8, 2016, and the order stated that “no further
extensions will be permitted.” When the record was not timely filed, the clerk’s office again
contacted Ms. Escamilla, who stated the entire record would be finished and filed by April 19,
2016; she filed another notice of late record which we noted to that date. However, on April 20,
2016, Ms. Escamilla filed yet another notice of late record stating the entire reporter’s record
would be filed by April 27, 2016. On May 5, 2016, Ms. Escamilla filed only a portion of the
reporter’s record — Volumes 2 and 3 of the five-volume record.

       It is therefore ORDERED that Ms. Leticia Escamilla must file the remaining volumes of
the reporter’s record (Volumes 1, 4, and 5) in this court no later than May 25, 2016. If the
complete reporter’s record is not received by such date, this court may issue an order directing
Ms. Escamilla to appear and show cause why she should not be held in contempt for failing to
file the record.

      The clerk of this court is instructed to cause a copy of this order to be served on Ms.
Escamilla by certified mail, return receipt requested, with delivery restricted to the addressee
only.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court